Citation Nr: 1753803	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right knee hydrarthrosis, intermittent (inflammation and swelling) (right knee disorder).

4.  Entitlement to service connection for stroke, also claimed as head trauma.

5.  Entitlement to service connection for back disorder.

6.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served in on active service from August 1961 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and December 2015, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sinusitis

The Veteran asserts he has a current sinus disorder which was incurred in service.  The Board notes that medical history reports dated in August and November 1961 indicated the Veteran's sinuses were congested due to an upper respiratory infection.  Upon separation examination in August 1963, there were no sinus abnormalities noted.  A post-service September 2013 VA progress note includes a diagnosis of allergic rhinosinusitis.  As the Veteran has not been provided a VA examination for his claimed sinus disorder, the Board finds a remand is necessary to obtain a VA examination.


Knees

The Veteran asserts he has right and left knee disorders due to injuries in service.  Service treatment records (STRs) include a September 1962 note in which the Veteran complained of a sore knee after playing football.  After a physical examination, the diagnosis was left knee sprain.  Post-service treatment records show complaints of knee pain.  A VA x-ray report dated in July 2014 showed very small suprapatellar effusion.  In August 2014 and August 2015 VA progress notes, the diagnosis was osteoarthritis of the knee.  However, it is unclear which knee the note referred to.   

During a November 2015 fee-based examination, the examiner noted a diagnosis of intermittent hydrarthrosis of the right knee.  Upon physical examination, the examiner noted the right knee had slight effusion and mild pain on mobility, but no decreased range of motion.  X-ray report was negative for the right knee.  The examiner stated the symptoms are subjective only and objective examination is normal.  Therefore, there is no objective evidence of a chronic condition.  The Board finds this examination is inadequate.  First, the examiner failed to get an x-ray of the left knee although he has a diagnosis of osteoarthritis of the knee.  Second, the examiner found no current diagnosis even though there was evidence of effusion and pain on mobility, as well as a history of knee pain and effusion.  The Board finds a new VA examination is necessary to address these deficiencies.   

Stroke

The Veteran asserts he has a history of strokes due to head injuries while boxing in service.  The Board notes that the VA treatment records indicate the Veteran's first stroke was in 2005, however, the VA treatment records of record are only dated from 2006.  As such, the Board finds a remand is necessary to obtain any outstanding treatment records relating to the Veteran's strokes. 


Back

The Veteran asserts he has a current back disorder which was incurred in service.  The Board notes that the Veteran's enlistment examination and medical history reports dated in August 1961 include no complaints of back pain or prior back injury.  In a November 1961 medical history report, the Veteran reported injuring his back three weeks prior and stated that he had been off work since that time.  The Veteran also complained of back pain in December 1961 and June 1963.  In an October 2005 VA progress note, the Veteran reported he had a "broken back" 23 years ago.  A December 2005 VA treatment record referred to a CT scan which revealed disc herniation in the upper thoracic spine.  As the Veteran has not been provided a VA examination for his claimed disorder, the Board finds a remand is necessary to obtain any outstanding treatment records relevant to the Veteran's back claim as well as a VA examination. 

Lungs

The Veteran asserts he had pneumonia in service which affected his lungs and made him more susceptible to the development of chronic obstructive pulmonary disorder (COPD).  In a May 2015 substantive appeal, the Veteran asserted the hospital admission records from 1961 have not been obtained.  The Board notes there are no service treatment records related to treatment for pneumonia in the electronic claims file.  The Board notes that in-service hospitalization records are sometimes stored at the NPRC separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify all medical providers who have treated him for a stroke, then attempt to obtain any identified treatment notes (with his assistance if needed) and associate them with the claims file.  If unsuccessful, comply with the provisions of 38 C.F.R. § 3.159(e).

2.  Make arrangements to obtain the Veteran's complete service personnel records and his complete service treatment records, to include all clinical records and hospitalization record.  All efforts to obtain the records should be associated with the claims file.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further attempts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain updated VA treatment records.

4.  Schedule the Veteran for a VA examination of his claimed sinus disorder.  The examiner is asked to review the entire claims file, including a copy of this REMAND (and the pertinent history contained therein).

After conducting all necessary clinical and diagnostic testing, the examiner is asked to identify any chronic sinus disabilities present.

Then, with respect to any diagnosed sinus disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any disability present was incurred in or caused by his active duty service.

The examiner should set forth a complete rationale for any conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should clearly state and explain why this is so.

5.  Schedule the Veteran for a VA examination of his right and left knees.  The examiner is asked to review the entire claims file, including a copy of this REMAND (and the pertinent history contained therein).

After conducting all necessary clinical and diagnostic testing, the examiner is asked to identify any knee disabilities present.

Then, with respect to any diagnosed knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any knee disability present was caused by his active duty service.

The examiner should set forth a complete rationale for any conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should clearly state and explain why this is so.

6.  Schedule the Veteran for a VA examination of his spine.  The examiner is asked to review the entire claims file, including a copy of this REMAND (and the pertinent history contained therein).

After conducting all necessary clinical and diagnostic testing, the examiner is asked to identify any spine disabilities present.

Then, with respect to any diagnosed spine disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any disability present was incurred in or caused by his active duty service to include in-service injury.

The examiner should set forth a complete rationale for any conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should clearly state and explain why this is so.

7.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



